        Case 7:12-cv-06421-KMK Document 232 Filed 02/11/21 Page 1 of 1

                                  PAUL A. RACHMUTH
                                  ATTORNEY AT LAW
                              66 NORTH VILLAGE AVENUE
                         ROCKVILLE CENTRE, NEW YORK 11570
      TELEPHONE: (516) 330-0170 PAUL@PARESQ.COM       FACSIMILE: (516) 543-0516


                                                                              February 11, 2021
VIA ECF FILING

Hon. Kenneth M. Karas,
United States District Court Judge
District Court, Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

Re:    Securities and Exchange Commission v. Bronson et al. 12-cv-6421 (KMK)


       Dear Hon. Karas,

         Your directions required that I file my opposition to the SEC’s motion for additional
sanction by February 10, 2021. On that date, I attempted to file my affirmation in opposition to
the motion, however the SDNY’s ECF system was down (I had checked and was able to get into
the filing sections of the Bankr. SDNY but not the District Court). Attached hereto is a
screenshot of the error message I received when attempting to access the site.
         Rather than filing the documents, I email served the SEC through their secure website
and left a phone message for your courtroom deputy at (914) 390-4146.
         The SDNY ECF system was back online this morning and the documents have now been
uploaded.


       Respectfully Submitted,


       Paul Rachmuth
